DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 02/07/2020 are accepted by the Examiner.
Specification
The disclosure filed on 02/07/2020 is accepted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Examiner’s Note: it seems that claim 11 should depend directly from claim 10 instead of claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shang (“Channel-Recurrent Variational Autoencoders” 06-12-2017).
Regarding claims 1 and 12, Shang discloses generating an image with a predefined composition by providing first values, which characterize the predefined composition of the image, and attention weights, which characterize a weighting of the first values 

    PNG
    media_image1.png
    152
    540
    media_image1.png
    Greyscale

(abstract, figure 1 sections 3-4 Shang specifically discloses “Weighting KL Objective. Due to the nature of LSTM, later time steps are under heavy influence from earlier ones, hence it is hard to distinguish their contributions. Nonetheless, our unique channel recurrency design allows us to weight the KL objective differently on each time step. For CelebA and Birds only, we use larger weights on the first few time steps and less on the later time steps to balance the influence. Such weighting not only resolves the imbalance caused by LSTM but also acts as an additional venue to manipulate the latent space, providing the flexibility of having a desired time step to be more influential than the others”); assigning each one of the first values a respective one of the attention weights (abstract, figure 1 sections 3-4 Shang specifically discloses “Weighting KL Objective. Due to the nature of LSTM, later time steps are under heavy influence from earlier ones, hence it is hard to distinguish their contributions. Nonetheless, our unique channel recurrency design allows us to weight the KL objective differently on each time step. For CelebA and Birds only, we use larger weights on the first few time steps and less on the later time steps to balance the influence. Such weighting not only resolves the imbalance caused by LSTM but also acts as an additional venue to manipulate the latent space, providing the flexibility of having a desired time step to be more influential than the others”); sequentially feeding the first values and the respective assigned attention weights as pairs of input values into an automated learning system that recurrent connections across channels to both inference and generation steps of VAE. Sequentially building up the complexity of high-level features in this way allows us to capture global-to-local and coarse-to-fine structures of the input data spaces”); and sequentially propagating the pairs of input values through the automated learning system, wherein the automated learning system outputs the image (title abstract, figure 1 sections 3-4 Shang specifically discloses “In this paper, we propose to integrate recurrent connections across channels to both inference and generation steps of VAE. Sequentially building up the complexity of high-level features in this way allows us to capture global-to-local and coarse-to-fine structures of the input data spaces”)
Regarding claim 8, Shang discloses an automated learning system that is configured to generate the image depending on received first values, and depending on received attention weights assigned to the first values, the first values characterizing the predefined composition of the image, and the attention weights characterizing a weighting of the first values, each of the attention values being assigned to a respective one of the first values (abstract, figure 1 sections 3-4 Shang specifically discloses “Weighting KL Objective. Due to the nature of LSTM, later time steps are under heavy influence from earlier ones, hence it is hard to distinguish their contributions. Nonetheless, our unique channel recurrency design allows us to weight the KL objective differently on each time step. For CelebA and Birds only, we use larger weights on the first few time steps and less on the later time steps to balance the influence. Such weighting not only resolves the imbalance caused by LSTM but also acts as an additional venue to manipulate the latent space, providing the flexibility of having a desired time step to be more influential than the others”). 
Regarding claim 2, Shang discloses claim 1, Shang also discloses the first values are randomly sampled from a corresponding probability distribution (section 4.4 Shang specifically discloses “For example, in Figure 5(a), we set all latent variables to be zero at t = 0 and progressively add contents to the latent blocks at each time step by randomly drawing samples from standard MVN, while fixing the samples drawn at the previous time step”); each probability distributions is characterized by at least two predetermined parameters (figure 2 Shang discloses “Figure 2: (Top) ground truth images in (a) and their reconstructed samples. (Bottom) generated samples from latent variables drawn from standard MVN prior, except for the empirical cVAE where the empirical mean and the covariance of MVN prior are estimated based on the latent samples drawn from approximate posterior distribution”); a plurality of pairs of the input values are combined to give one block, and a plurality of the blocks are sequentially fed as the input values into the automated learning system (page 4 Block-covariance); the recurrent connection of the automated learning system includes at least one LSTM (Long Short Term Memory)- module (page 4 Channel-recurrent VAE Shang discloses “To prevent such behavior, we further allow communications between 3D convolutional feature maps or latent variable blocks of size w x h x cT . Specifically, we propose to connect the blocks via LSTMs [19], both in the inference and generation networks of VAE to encourage channel-level interaction, as shown in Figure 1(d).”); and the plurality of blocks are propagated sequentially through the LSTM-module and output values of the LSTM- module are propagated through a deep neural network of the automated  to connect the blocks via LSTMs [19], both in the inference and generation networks of VAE to encourage channel-level interaction, as shown in Figure 1(d).”).
Regarding claim 3, Shang discloses claim 2, Shang also discloses that the two predefined parameters are calculated by a second automated learning system depending on an input image (section 3 end of page 3 beginning of page 4 Shang discloses “In effort to resolve such incoherence and verify our hypothesis, we perform additional exploratory experiments by estimating empirical MVN prior of a trained cVAE model using samples drawn from approximate posteriors. Specifically, the mean vector and the covariance matrix of each sliced convolutional latent channel are estimated separately for computational efficiency”).
Regarding claim 4, Shang discloses claim 3, Shang also discloses that the attention weights are calculated depending on the first values or depending on the input image (section 2 page 2 Shang discloses “The channel-recurrent construction also shares the spirit of deep autoregressive networks (DARN) [12] in the sense of building lateral latent variable connections. In DARN, latent variables are sequentially sampled conditioned on previously-drawn samples through shared weights.”).
Regarding claim 5, Shang discloses claim 2, Shang also discloses that the attention weights are calculated depending on predefined attributes, which characterize the composition of the image, and wherein the two predetermined parameters are calculated depending on the attention weights by sequentially propagating the attention mean as in bcVAE and feed the convolution output σi’s sequentially into an LSTM layer to output σrnn i , as the variances of the approximated posteriors (MVN).”).
Regarding claim 6, Shang discloses claim 1, Shang also discloses that the generated image by the automated learning system is added to a set of training images, and wherein a third automated learning system is trained depending on the set of training images (section 4 page 5 Shang discloses “Implementation Details. All models share the standard VAE work flow and are optimized with SGD using ADAM [25]. For MNIST, we augment the input data by randomly binarizing the training examples based on their pixel intensities. For CelebA and Birds, we augment the input data by random horizontal flips. We refer to Section G and H in the Supplementary Materials for more details.)”).
Regarding claim 7, Shang discloses claim 6, Shang also discloses that the third automated learning system is trained for outputting at least a partial classification of its input image, and a controlling value for a physical actor is calculated depending on the outputted classification of the third automated learning system (section 4 page 5 Shang discloses “Implementation Details. All models share the standard VAE work flow and are optimized with SGD using ADAM [25]. For MNIST, we augment the input data by randomly binarizing the training examples based on their pixel intensities. For CelebA and Birds, we augment the input data by random horizontal flips. We refer to Section G and H in the Supplementary Materials for more details.)”).
recurrent connections across channels to both inference and generation steps of VAE. Sequentially building up the complexity of high-level features in this way allows us to capture global-to-local and coarse-to-fine structures of the input data spaces”).
Regarding claim 10, Shang discloses claim 9, Shang also discloses that the recurrent connection is implemented by at least one LSTM (Long Short Term Memory)-module (page 4 Channel-recurrent VAE Shang discloses “To prevent such behavior, we further allow communications between 3D convolutional feature maps or latent variable blocks of size w x h x cT . Specifically, we propose to connect the blocks via LSTMs [19], both in the inference and generation networks of VAE to encourage channel-level interaction, as shown in Figure 1(d).”), the automated learning system further includes a deep neural network, an output of the LSTM-module being connected to an input of the deep neural network (section 2 Shang discloses “The channel-recurrent construction also shares the spirit of deep autoregressive networks (DARN) [12] in the sense of building lateral latent variable connections. In DARN, latent variables are sequentially sampled conditioned on previously-drawn samples through shared weights. However, in crVAE, channels of latent representations are sampled independently and simultaneously from a simple standard MVN before being connected via LSTMs”), the image generation system further comprises a random generator that is configured to randomly sample the first values from a distribution which is characterized by at least randomly drawing samples from standard MVN, while fixing the samples drawn at the previous time step”).
Regarding claim 11, Shang discloses claim 8, Shang also discloses that to calculate the attention weights depending on predefined attributes, which characterize the image, and wherein a further LSTM-module is configured to calculate, depending on the attention weights, the two predetermined parameters  (section 3 page 4 Shang discloses “We refer to this model as channel-recurrent VAE, or crVAE.During inference, we substract the mean as in bcVAE and feed the convolution output σi’s sequentially into an LSTM layer to output σrnn i , as the variances of the approximated posteriors (MVN).”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shang, “Channel-Recurrent Autoencoding for Imaging Modeling” 03-11-2018).
Almazan (US 20200226421 A1) discloses training and using a convolutional neural network for person re-identification.
Ratnesh Kumar (US 20200097742 A1) discloses training neural networks for vehicle re-identification.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN A TORRES/Primary Examiner, Art Unit 2636